DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/23/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a difference between a peak value and a valley value of the micro or nanostructure is less than 20 µm, and wherein an interval between two adjacent micro or nano structures is 0, or an interval d between two adjacent micro or nano structures is 0<d≤10 µm.”
The Examiner respectfully disagrees.  Steenblik discloses an optical film wherein a difference between a peak value and a valley value of the micro or nano structure is less than 20 µm (the total thickness of the film can be in the range of about 10 microns to 40 microns so that the difference between a peak value and a valley value can be less than 20 microns) [col. 4, lines 17-33], and wherein an interval between two adjacent micro or nano structures is 0, or an interval d between two adjacent micro or nano structures is 0<d≤10µm (the interstitial space between lens is preferably 5 microns or less) [col. 15, lines 30-55].
Applicants additionally argue that “[t]he present application has only one patterned layer.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the effect is achieved by utilizing a one-layer structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenblik (US 7,468,842).
Consider claim 12, Steenblik discloses (e.g. figures 2bc-2b; 9-10) a mold for preparing an optical film, comprising:
a base material (130, optical separator);
a carrier disposed (126, optical separator) on a surface of the base material (see figures 9-10) ;
a patterned layer (124/136, micro lenses) located on a surface of the carrier away from the base material, the patterned layer comprising continuously disposed micro or nano structures which are convex structures and/or concave structures (see 
wherein a difference between a peak value and a valley value of the micro or nano structure is less than 20 µm (the total thickness of the film can be in the range of about 10 microns to 40 microns so that the difference between a peak value and a valley value can be less than 20 microns) [col. 4, lines 17-33], and 
wherein an interval between two adjacent micro or nano structures is 0, or an interval d between two adjacent micro or nano structures is 0<d≤10µm (the interstitial space between lens is preferably 5 microns or less) [col. 15, lines 30-55]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik (US 7,468,842).
Consider claim 1, Steenblik discloses (e.g. figures 1a, 2bc-2b, 9-10) an optical film, comprising: 
a carrier (126, optical separator); 
a patterned layer (l124/126, micro lenses) located on a surface of the carrier, the patterned layer comprising continuously disposed micro or nano structures which are convex structures and/or concave structures (the structures are convex);
wherein, the optical film visually has a stereoscopic impression (figures 2bc-2b show the Unison Deep and Unison float designs wherein magnified images appear to stereoscopically float) [col. 3, line 45 to col. 4, line 17 and col. 25, line 16 to col. 26, line 5],
wherein a difference between a peak value and a valley value of the micro or nano structure is less than 20 µm (the total thickness of the film can be in the range of about 10 microns to 40 microns so that the difference between a peak value and a valley value can be less than 20 microns) [col. 4, lines 17-33], and 
wherein an interval between two adjacent micro or nano structures is 0, or an interval d between two adjacent micro or nano structures is 0<d≤10µm (the interstitial space between lens is preferably 5 microns or less) [col. 15, lines 30-55]. 
However, Steenblik does not explicitly disclose that the stereoscopic impression is not less than 1 mm in depth or height.  Although Steenblik does not explicitly disclose the depth, Steenblik discloses several different planes wherein the images appear to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Modifying the minimum depth to discover an optimum or workable range is considered to be within ordinary skill and routine experimentation.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have the minimum depth be not less than 1mm in order to provide an easily viewable floating image which appears above the substrate.
Consider claim 2, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the carrier and the patterned layer are an integral structure (see figures 9-10, optical separator 126 is integrally formed with the micro lenses 124/126) [col. 25, line 16 to col. 26, line 5].
Consider claim 3, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, further comprising a base material layer (130, optical separator), and a bonding layer (128, icon plane joins, or bonds, the optical separators 126 and 130) is disposed between the carrier and the base material layer (see figures 9-10) [col. 25, line 16 to col. 26, line 5].
Consider claim 4, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the patterned layer is formed directly on a surface of the carrier (see figure 9, the micro lenses 124/136 are formed directly onto the optical separator) [col. 25, line 16 to col. 26, line 5].

Consider claim 6, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, further comprising a colored layer disposed on a surface of the reflective layer, and the colored layer covering the reflective layer (inks can be applied with the metal layers on the micro lenses) [col. 43, line 55 to col. 44, line 21].
Consider claim 7, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein in the continuously disposed micro or nano structures, there exist at least adjacent micro or nano structure units having different heights and/or widths (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].
Consider claim 8, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein a difference in heights and/or widths of the adjacent micro or nano structure units varies gradually (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].
Consider claim 9, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the patterned layer comprises a plurality of continuously disposed micro or nano structure regions, and the micro or nano structures in adjacent two of the micro or nano structure regions have different parameters of one or combinations of more than two of height, width and density (see figures 9-10, the micro lenses have different heights) [col. 25, line 16 to col. 26, line 5].

Consider claim 11, Steenblik discloses (e.g.  figures 2bc-2b; 9-10) an optical film, wherein the micro or nano structure is one or combinations of more than two of a cylindrical lens, a micro-lens, a compact disc pattern, a continuous fluctuant wave shape, a drawing line or a Fresnel lens (the micro structures are micro lenses 124/136) [col. 25, line 16 to col. 26, line 5].
Consider claim 13, Steenblik does not explicitly disclose a shielding structure is disposed between the base material and the carrier in the embodiment of figures 9-10. Figure 15c of Steenblik is related to embodiments 9-10 in that they disclose microstructures.  Steenblik discloses (e.g. figure 15c) a shielding structure is disposed between the base material and the carrier (spacer 298 blocks lenses on one side from the wrong set of icons) [col. 28, lines 23-34].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the embodiments of figures 9-10 and 15c, in order to obtain a two-sided material so that the special effects can be displayed from either side of the two-sided material.
Consider claim 14, Steenblik discloses an electronic device cover plate, comprising the optical film according to claim 1 (the visual enhancement can be applied to a variety of goods including manufactured goods and point of purchase displays which are considered to be electronic devices) [col. 44, lines 16-21].
Consider claim 15, Steenblik discloses an electronic device cover plate, further comprising a support, wherein the optical film is located on one side of the support, and 
Consider claim 16, Steenblik discloses an electronic device cover plate, further comprising a housing, to which the optical film is connected through a bonding layer (the visual enhancement can be laminated or bonded to a variety of goods) [col. 44, lines 1-21].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872